 
Exhibit 10.2
 
PLEDGE AGREEMENT
 
This Pledge Agreement (this “Agreement”) dated as of September 20, 2013 by and
among each of the undersigned pledgors (each, a “Pledgor” and, together with any
other entity that becomes a pledgor hereunder pursuant to Section 26 hereof, the
“Pledgors”) and PNC BANK, NATIONAL ASSOCIATION, as agent for Lenders (as defined
below) (in such capacity, “Agent”).
 
BACKGROUND TO THE AGREEMENT
 
Pledgors and the other Loan Parties have entered into a Revolving Credit and
Security Agreement dated as of the date hereof (as amended, modified, restated
or supplemented from time to time, the “Loan Agreement”) with the financial
institutions named therein or which hereafter become a party thereto (each a
“Lender” and collectively, “Lenders”) and Agent pursuant to which Agent and
Lenders have agreed, subject to the terms and conditions contained therein, to
provide certain financial accommodations to certain Loan Parties.
 
In order to induce Agent and Lenders to provide or continue to provide the
financial accommodations described in the Loan Agreement, Pledgors have agreed
to pledge and grant a security interest to Agent for its benefit and for the
ratable benefit of Lenders in the Collateral (as hereinafter defined).
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1.             Definitions.  All capitalized terms used herein which are not
defined shall have the meanings given to them in the Loan Agreement.
 
2.             Pledge and Grant of Security Interest.  To secure the full and
punctual payment and performance of the Obligations (the “Indebtedness”), each
Pledgor hereby pledges, assigns, hypothecates, transfers and grants a security
interest to Agent for its benefit and for the ratable benefit of Lenders in all
of the following (the “Collateral”):
 
(a)              the shares of stock set forth under such Pledgor’s name on
Schedule A annexed hereto (as such schedule may be updated from time to time to
reflect the acquisition of any additional shares of stock by such Pledgor in
accordance with subsection (c) below or the Collateral of any additional
Pledgors which become party to this Agreement in accordance with Section 26) and
expressly made a part hereof (the “Pledged Stock”), the certificates
representing the Pledged Stock and all dividends, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Stock;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)             all of each Pledgor’s now owned or hereafter acquired rights
(but not its obligations), membership interests and other equity ownership
interests (whether certificated or uncertificated) in each limited liability
company set forth on Schedule A (collectively, the “Pledged Membership
Interests”) and each of such limited liability company’s successors, including,
without limitation, (i) all rights, proceeds, distributions, interest,
dividends, options, warrants, increases, profits and income from such limited
liability company (ii) the right to participate in the management of the
business and affairs of such limited liability companies, (iii) the right to
become, or to exercise the rights or powers of, a member of such limited
liability companies, and (iv) the certificates (if any) representing the Pledged
Membership Interests;
 
(c)              all additional (i) shares of stock of any issuer of the Pledged
Stock and the certificates representing such additional shares, (ii) membership
interests of any issuer of Pledged Membership Interests and the certificates
evidencing such additional membership interests (to the extent certificated) in
each limited liability company set forth on Schedule A (each issuer of the
foregoing together with each issuer of Pledged Stock, an “Issuer”) from time to
time acquired by any Pledgor in any manner, including, without limitation, stock
dividends or a distribution in connection with any increase or reduction of
capital, reclassification, merger, consolidation, sale of assets, combination of
shares, stock split, spin-off or split-off (which shares and certificates shall
be deemed to be part of the Collateral), and all dividends, cash, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
of the Pledged Stock or Pledged Membership Interests; and
 
(d)              all options and rights, whether as an addition to, in
substitution of or in exchange for any shares of the Pledged Stock or Pledged
Membership Interests.
 
3.             Delivery of Collateral.  All certificates representing or
evidencing the (i) Pledged Stock and (ii) certificated Pledged Membership
Interests (including Pledged Membership Interests which become certificated
after the date hereof) shall be delivered to and held by or on behalf of Agent
pursuant hereto and shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to
Agent.  Each Pledgor hereby authorizes the Issuer upon demand by Agent to
deliver any certificates, instruments or other distributions issued in
connection with the Collateral directly to Agent, in each case to be held by
Agent, subject to the terms hereof.  Agent shall have the right, at any time
during the continuance of an Event of Default, in its discretion and without
notice to any Pledgor, to transfer to or to register in the name of Agent or any
of its nominees any or all of the Pledged Stock or Pledged Membership
Interests.  In addition, Agent shall have the right at any time to exchange
certificates or instruments representing or evidencing Pledged Stock or Pledged
Membership Interests for certificates or instruments of smaller or larger
denominations.
 
4.             Representations and Warranties of Pledgor.  Each Pledgor
represents and warrants to Agent (which representations and warranties shall be
deemed to continue to be made until all of the Indebtedness has been paid in
full and the Loan Agreement has been irrevocably terminated) that:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)              Each Pledgor has the requisite power and authority to enter
into this Agreement, to pledge the Collateral for the purposes described herein
and to carry out the transactions contemplated by this Agreement.
 
(b)              The execution, delivery and performance by each Pledgor of this
Agreement and the pledge of the Collateral hereunder have been duly and properly
authorized and do not and will not result in any violation of any agreement,
indenture, instrument, license, judgment, decree, order, law, statute, ordinance
or other governmental rule or regulation applicable to such Pledgor.
 
(c)              This Agreement constitutes the legal, valid and binding
obligation of each Pledgor enforceable against such Pledgor in accordance with
its terms.
 
(d)              Each Pledgor is the direct and beneficial owner of each share
of the Pledged Stock and Pledged Membership Interests set forth under such
Pledgor’s name on Schedule A annexed hereto.
 
(e)              All of the shares of the Pledged Stock and Pledged Membership
Interests have been duly authorized, validly issued and are fully paid and
nonassessable.
 
(f)               Upon delivery of the Pledged Stock and the Pledged Membership
Interests (to the extent certificated) to Agent or an agent for Agent (which,
for the avoidance of doubt, includes the Term Lender), this Agreement creates
and grants a valid lien on and perfected security interest in the Collateral and
the proceeds thereof, subject to no prior security interest, mortgage, pledge,
claim, lien, charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, “Liens”), other than any Permitted Encumbrances, or to any
agreement, other than the Term Loan Documents, purporting to grant to any third
party a Lien upon the property or assets of any Pledgor which would include the
Collateral.
 
(g)              There are no restrictions on transfer of the Pledged Stock or
Pledged Membership Interests contained in the certificate of formation,
operating agreement Certificate of Incorporation or by-laws, as applicable, of
the Issuer or otherwise which have not otherwise been enforceably and legally
waived by the necessary parties.
 
(h)              None of the Pledged Stock or Pledged Membership Interests have
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject.
 
(i)               There are no pending or, to the best of each Pledgor’s
knowledge, threatened actions or proceedings before any court, judicial body,
administrative agency or arbitrator which may materially adversely affect the
Collateral.
 
(j)               No consent, approval, authorization or other order of any
Person other than the Term Lender (which has been obtained), and no consent,
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required by any Pledgor either (i)
for the pledge of the Collateral pursuant to this Agreement or for the
execution, delivery or performance of this Agreement or (ii) for the exercise by
the Agent of the voting or other rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement, except as may
be required in connection with such disposition by laws affecting the offering
and sale of securities generally.
 
 
3

--------------------------------------------------------------------------------

 
 
(k)              No notification of the pledge evidenced hereby to any Person is
required.
 
(l)               The Pledged Stock and Pledged Membership Interests constitute
the percentage of the issued and outstanding shares of capital stock and limited
liability company interests of the Issuers set forth on Schedule A annexed
hereto.
 
(m)             As of the date hereof, there are no existing options, warrants,
calls or commitments of any such character whatsoever relating to any Pledged
Stock or Pledged Membership Interests and no indebtedness or other security
convertible into any Pledged Stock or Pledged Membership Interests.
 
The representations and warranties set forth in this Section 4 shall survive the
execution and delivery of this Agreement.
 
5.             Covenants.  Until such time as all of the Indebtedness has been
paid in full and the Loan Agreement has been irrevocably terminated, each
Pledgor shall:
 
(a)              Not sell, assign, transfer, convey, or otherwise dispose of its
rights in or to the Collateral or any interest therein; nor create, incur or
permit to exist any Lien whatsoever (other than Permitted Encumbrances) with
respect to any of the Collateral or the proceeds thereof other than that created
hereby.
 
(b)              At Pledgors’ expense, defend Agent’s right, title and security
interest in and to the Collateral against the claims of any Person and keep the
Collateral free from all Liens, except for the Liens granted to Agent under this
Agreement and any Permitted Encumbrances.
 
(c)              Subject to the Intercreditor Agreement, at any time, and from
time to time, upon the written request of Agent, execute and deliver such
further documents and do such further acts and things as Agent may reasonably
request in order to effect the purposes of this Agreement including, but without
limitation, delivering to Agent upon the occurrence of an Event of Default
irrevocable proxies in respect of the Collateral in form satisfactory to
Agent.  Until receipt thereof, but subject to the Intercreditor Agreement, this
Agreement shall constitute Pledgor’s proxy to Agent or its nominee to vote all
shares of Collateral then registered in such Pledgor’s name.
 
(d)              Within two (2) Business Days of receipt thereof by any Pledgor,
deliver to Agent all notices and statements relating to the Collateral received
by such Pledgor.
 
(e)              Not consent to or approve the issuance of (i) any additional
shares of any class of capital stock of the Issuer; (ii) any securities
convertible either voluntarily by the holder thereof or automatically upon the
occurrence or nonoccurrence of any event or condition into, or any securities
exchangeable for, any such shares; or (iii) any warrants, options, contracts or
other commitments entitling any person to purchase or otherwise acquire any such
shares.
 
 
4

--------------------------------------------------------------------------------

 
 
(f)               Not create, incur, assume or suffer to exist any Lien or other
encumbrance of any kind (including the charge on property purchased under
conditional sales or other title retention agreements) upon any property or
assets, whether now owned or hereafter acquired, except for Permitted
Encumbrances and other Liens incidental to the conduct of any Pledgor’s business
or the ownership of its assets or properties not incurred in connection with the
borrowing of money or the acquisition of any asset, and which in the aggregate
do not materially detract from any Pledgor’s operations, property or financial
condition.
 
(g)              Not convey, sell, lease, transfer or otherwise dispose of in
one or a series of related transactions, all or any substantial part of its
property, business or assets.
 
6.             Voting Rights and Dividends.  Subject to the Intercreditor
Agreement, in addition to Agent’s rights and remedies set forth in Section 8
hereof, in case an Event of Default shall have occurred and has been declared by
Agent and is continuing, Agent shall (i) be entitled to vote the Collateral,
(ii) be entitled to give consents, waivers and ratifications in respect of the
Collateral (each Pledgor hereby irrevocably constituting and appointing Agent,
with full power of substitution, the proxy and attorney-in-fact of Pledgor for
such purposes) and (iii) be entitled to collect and receive for its own use cash
dividends paid on the Collateral.  No Pledgor shall be permitted to exercise or
refrain from exercising any voting rights or other powers if, in the reasonable
judgment of Agent, such action would have a material adverse effect on the value
of the Collateral or any part thereof; and, provided, further, that each Pledgor
shall give at least five (5) days’ written notice of the manner in which such
Pledgor intends to exercise, or the reasons for refraining from exercising, any
voting rights or other powers other than with respect to any election of
directors and voting with respect to any incidental matters.  Subject to the
Intercreditor Agreement, all dividends and all other distributions in respect of
any of the Collateral, whenever paid or made, shall be delivered to Agent to
hold as Collateral and shall, if received by any Pledgor, be received in trust
for the benefit of Agent, be segregated from the other property or funds of such
Pledgor, and be forthwith delivered to Agent as Collateral in the same form as
so received (with any necessary endorsement).
 
7.             Events of Default.  The term “Event of Default” wherever used
herein shall mean the occurrence of any one of the following events:
 
(a)              An Event of Default shall occur under the Loan Agreement or any
Pledgor or the Issuer shall default in the payment of any Obligation;
 
(b)              Any Pledgor shall default in the performance of any of its
undertakings or obligations under this Agreement;
 
 
5

--------------------------------------------------------------------------------

 
 
(c)              Any representation, warranty, statement or covenant made or
furnished to Agent by or on behalf of any Pledgor proves to have been false in
any material respect when made or furnished or is breached, violated or not
complied with; or
 
(d)              The Collateral is subjected to levy of execution, attachment,
distraint or other judicial process; or the Collateral is the subject of a claim
(other than by Agent or an agent of Agent) of a Lien or other right or interest
in or to the Collateral.
 
(e)              Any Loan Party shall (i) apply for, consent to, or suffer to
exist the appointment of, or the taking of possession by, a receiver, custodian,
trustee, liquidator or other fiduciary of itself or of all or a substantial part
of its property, (ii) make a general assignment for the benefit of creditors,
(iii) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v)
file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, or fail to have dismissed, within sixty
(60) days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (vii) take any action for the purpose of effecting any of
the foregoing.
 
8.             Remedies.  Subject to the Intercreditor Agreement, upon the
occurrence and continuation of an Event of Default, Agent may:
 
(a)              Demand, collect, receipt for, settle, compromise, adjust, sue
for, foreclose or realize upon the Collateral (or any part thereof), as Agent
may determine in its sole discretion;
 
(b)              Transfer any or all of the Collateral into its name, or into
the name of its nominee or nominees;
 
(c)              Exercise all rights with respect to the Collateral including,
without limitation, all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any shares of the Collateral
as if it were the absolute owner thereof, including, but without limitation, the
right to exchange, at its discretion, any or all of the Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof, or upon the exercise by any Issuer of any right, privilege
or option pertaining to any of the Collateral, and, in connection therewith, to
deposit and deliver any and all of the Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine, all without liability except to account for
property actually received by it;
 
(d)              Subject to the requirements of applicable law, sell, assign and
deliver the whole or, from time to time, any part of the Collateral at the time
held by Agent, at any private or public sale or auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as Agent in its sole discretion may determine, or as may be required by
applicable law.
 
 
6

--------------------------------------------------------------------------------

 
 
Each Pledgor hereby waives and releases any and all right or equity of
redemption, whether before or after sale hereunder.  At any such sale, unless
prohibited by applicable law, Agent may bid for and purchase the whole or any
part of the Collateral so sold free from any such right or equity of
redemption.  All moneys received by Agent hereunder whether upon sale of the
Collateral or any part thereof or otherwise shall be held by Agent and applied
by it as provided in Section 11 hereof.  No failure or delay on the part of
Agent in exercising any rights hereunder shall operate as a waiver of any such
rights nor shall any single or partial exercise of any such rights preclude any
other or future exercise thereof or the exercise of any other rights
hereunder.  Agent shall have no duty as to the collection or protection of the
Collateral or any income thereon nor any duty as to preservation of any rights
pertaining thereto, except to apply the funds in accordance with the
requirements of Section 11 hereof.  Agent may exercise its rights with respect
to property held hereunder without resort to other security for or sources of
reimbursement for the Indebtedness.  In addition to the foregoing, Agent shall
have all of the rights, remedies and privileges of a secured party under
applicable law and the Uniform Commercial Code of New York regardless of the
jurisdiction in which enforcement hereof is sought.
 
9.             [Intentionally Omitted].
 
10.           Private Sale.  Notwithstanding anything contained in Section 9,
each Pledgor recognizes that Agent may be unable to effect (or to do so only
after delay which would adversely affect the value that might be realized from
the Collateral) a public sale of all or part of the Collateral by reason of
certain prohibitions contained in the Securities Act, and may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof.  Each Pledgor agrees that any such private sale may be at prices and on
terms less favorable to the seller than if sold at public sales and that such
private sales shall be deemed to have been made in a commercially reasonable
manner.  Each Pledgor agrees that Agent has no obligation to delay sale of any
Collateral for the period of time necessary to permit any Issuer to register the
Collateral for public sale under the Securities Act.
 
11.            Proceeds of Sale.  Subject to the Intercreditor Agreement, the
proceeds of any collection, recovery, receipt, appropriation, realization,
disposition or sale of the Collateral shall be applied by Agent as follows:
 
(a)              First, to the payment of all costs, expenses and charges of
Agent and to the reimbursement of Agent for the prior payment of such costs,
expenses and charges incurred in connection with the care and safekeeping of any
of the Collateral (including, without limitation, the expenses of any sale or
other proceeding, the expenses of any taking, reasonable attorneys’ fees and
expenses, court costs, any other fees or expenses incurred or expenditures or
advances made by Agent and Lenders in the protection, enforcement or exercise of
its rights, powers or remedies hereunder) with interest on any such
reimbursement at the rate prescribed in the Loan Agreement as the Default Rate
for Revolving Advances consisting of Domestic Rate Loans from the date of
payment.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)              Second, to the payment of the Indebtedness, in whole or in
part, in such order as Agent may elect, whether such Indebtedness is then due or
not due.
 
(c)              Third, to such Persons as required by applicable law including,
without limitation, Section 9-615(a)(3) of the Uniform Commercial Code.
 
(d)              Fourth, to the extent of any surplus thereafter remaining, to
Pledgor or as a court of competent jurisdiction may direct.
 
In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Indebtedness,
each Pledgor shall be liable for the deficiency together with interest thereon
at the rate prescribed in the Loan Agreement as the Default Rate for Revolving
Advances consisting of Domestic Rate Loans plus the costs and fees of any
attorneys employed by Agent and/or Lenders to collect such deficiency.
 
Agent, in its sole and absolute discretion, with or without notice to Pledgors,
may deposit any proceeds of any collection, recovery, receipt, appropriation,
realization, disposition or sale of the Collateral in a non-interest bearing
cash collateral deposit account to be maintained as security for the
Indebtedness.
 
12.           Waiver of Marshaling.  Each Pledgor hereby waives any right to
compel any marshaling of any of the Collateral.
 
13.           Agent Appointed Attorney-In-Fact and Performance by Agent.  Upon
the occurrence and during the continuation of an Event of Default, subject to
the Intercreditor Agreement, each Pledgor hereby irrevocably constitutes and
appoints Agent as such Pledgor’s true and lawful attorney-in-fact, with full
power of substitution, to execute, acknowledge and deliver any instruments and
to do in such Pledgor’s name, place and stead, all such acts, things and deeds
for and on behalf of and in the name of such Pledgor, which such Pledgor could
or might do or which Agent may deem necessary, desirable or convenient to
accomplish the purposes of this Agreement, including, without limitation, to
execute such instruments of assignment or transfer or orders and to register,
convey or otherwise transfer title to the Collateral into Agent’s name.  Each
Pledgor hereby ratifies and confirms all that said attorney-in-fact may so do
and hereby declares this power of attorney to be coupled with an interest and
irrevocable.  If Pledgor fails to perform any agreement herein contained, Agent
may itself perform or cause performance thereof, and any costs and expenses of
Agent incurred in connection therewith shall be paid by Pledgors as provided in
Section 24 hereof.
 
14.           Termination.  This Agreement shall terminate and each Pledgor
shall be entitled to the return, at such Pledgor’s expense, of such of the
Collateral as has not theretofore been sold, disposed of or otherwise applied
pursuant to this Agreement upon payment in full of the Indebtedness and
irrevocable termination of the Loan Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
15.           Concerning Agent.  The recitals of fact herein shall be taken as
statements of Pledgors for which Agent assumes no responsibility.  Agent makes
no representation to anyone as to the value of the Collateral or any part
thereof or as to the validity or adequacy of the security afforded or intended
to be afforded thereby or as to the validity of this Agreement.  Agent shall be
protected in relying upon any notice, consent, request or other paper or
document believed by it to be genuine and correct and to have been signed by a
proper person.  The permissive rights of Agent hereunder shall not be construed
as duties of Agent.  Agent shall be under no obligation to take any action
toward the enforcement of this Agreement or rights or remedies in respect of any
of the Collateral.  Agent shall not be personally liable for any action taken or
omitted by it in good faith and reasonably believed by it to be within the power
or discretion conferred upon it by this Agreement.
 
16.           Notices.  Any notice or other communication required or permitted
pursuant to this Agreement shall be deemed given (a) when personally delivered
to any officer of the party to whom it is addressed, (b) on the earlier of
actual receipt thereof or three (3) days following posting thereof by certified
or registered mail, postage prepaid, (c) upon actual receipt thereof when sent
by a recognized overnight delivery service or (d) upon actual receipt thereof
when sent by telecopier to the number set forth below with electronic
confirmation of receipt, in each case addressed to each party at its address or
telecopier number set forth below or at such other address or telecopier number
as has been furnished in writing by a party to the other by like notice:
 
 
If to Agent:
PNC Bank, National Association

340 Madison Avenue
New York, New York 10173
Attention:      Patrick McConnell
Telephone:    212-752-6086
Facsimile:       212-303-0060


 
with a copy to:
Hahn & Hessen LLP

488 Madison Avenue
New York, New York 10022
Attention:      Steven J. Seif
Telephone:    212-478-7200
Facsimile:       212-478-7400


 
If to Pledgors:
InterCloud Systems Inc.

331 Newman Springs Road
Red Bank, New Jersey 07701
Attention:      Mr. Daniel Sullivan
Telephone:    (732) 383-1284
E-mail:            daniel@sullivanssite.com


 
with a copy to:
Pryor Cashman LLP

7 Times Square
New York, New York 10036
Attention:      M. Ali Panjwani
Telephone:    212-326-0820
Facsimile:       212-798-6319
 
 
9

--------------------------------------------------------------------------------

 
 
17.           Governing Law.  This Agreement and all rights and obligations
hereunder shall be governed by and construed and enforced in all respects in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.
 
18.           Waivers.  EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OTHER AGREEMENT EXECUTED
OR DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HERETO HEREBY AGREES
AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
19.           Litigation.  EACH PLEDGOR EXPRESSLY CONSENTS TO THE JURISDICTION
AND VENUE OF EACH COURT OF COMPETENT JURISDICTION LOCATED IN THE STATE OF NEW
YORK FOR ALL PURPOSES IN CONNECTION WITH THIS AGREEMENT.  ANY JUDICIAL
PROCEEDING BY ANY PLEDGOR AGAINST AGENT INVOLVING, DIRECTLY OR INDIRECTLY ANY
MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A STATE COURT LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK.  EACH PLEDGOR FURTHER CONSENTS THAT ANY SUMMONS,
SUBPOENA OR OTHER PROCESS OR PAPERS (INCLUDING, WITHOUT LIMITATION, ANY NOTICE
OR MOTION OR OTHER APPLICATION TO EITHER OF THE AFOREMENTIONED COURTS OR A JUDGE
THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY BE
SERVED INSIDE OR OUTSIDE OF THE STATE OF NEW YORK OR THE SOUTHERN DISTRICT OF
NEW YORK BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
PERSONAL SERVICE PROVIDED A REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN
SUCH OTHER MANNER AS MAY BE PERMISSIBLE UNDER THE RULES OF SAID COURTS.  EACH
PLEDGOR WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED
HEREON AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE
OR BASED UPON FORUM NON CONVENIENS.
 
 
10

--------------------------------------------------------------------------------

 
 
20.           No Waiver; Cumulative Remedies.  Any and all of Agent’s and
Lenders’ rights with respect to the Liens granted under this Agreement shall
continue unimpaired, and each Pledgor shall be and remain obligated in
accordance with the terms hereof, notwithstanding (a) the bankruptcy, insolvency
or reorganization of any Pledgor, (b) the release or substitution of any item of
the Collateral at any time, or of any rights or interests therein, or (c) any
delay, extension of time, renewal, compromise or other indulgence granted by
Agent and Lenders in reference to any of the Indebtedness.  Each Pledgor hereby
waives all notice of any such delay, extension, release, substitution, renewal,
compromise or other indulgence, and hereby consents to be bound hereby as fully
and effectively as if such Pledgor had expressly agreed thereto in advance.  No
failure on the part of Agent or Lenders to exercise, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof nor shall
any single or partial exercise of any such right, power or remedy by Agent and
Lenders preclude any other or further exercise thereof or the exercise of any
right, power or remedy.  All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
 
21.           Severability.  In case any security interest or other right of
Agent and/or any Lender shall be held to be invalid, illegal or unenforceable,
such invalidity, illegality or unenforceability shall not affect any other
security interest or other right, privilege or power granted under this
Agreement.  In the event that any provision of this Agreement or the application
thereof to Pledgors or any circumstance in any jurisdiction governing this
Agreement shall, to any extent, be invalid or unenforceable under any applicable
statute, regulation, or rule of law, such provision shall be deemed inoperative
to the extent that it may conflict therewith and shall be deemed modified to
conform to such statute, regulation or rule of law, and the remainder of this
Agreement and the application of any such invalid or unenforceable provision to
parties, jurisdictions, or circumstances other than to whom or to which it is
held invalid or unenforceable shall not be affected thereby, nor shall same
affect the validity or enforceability of any other provision of this Agreement.
 
22.           Counterparts; Facsimiles.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
when taken together shall constitute one and the same instrument.  Any signature
delivered by a party by facsimile or other electronic transmission shall be
deemed an original signature hereto.
 
23.           Miscellaneous.
 
(a)              This Agreement constitutes the entire and final agreement among
the parties with respect to the subject matter hereof and neither this Agreement
nor any term hereof may be changed, discharged or terminated orally, but only by
an instrument in writing, signed by Agent and each Pledgor.  No waiver of any
term or condition of this Agreement, whether by delay, omission or otherwise,
shall be effective unless in writing and signed by the party sought to be
charged, and then such waiver shall be effective only in the specific instance
and for the purpose for which given.
 
(b)              This Agreement shall be binding upon each Pledgor, and each
Pledgor’s successors and assigns, and shall inure to the benefit of Agent,
Lenders and their successors and assigns.  The term “Agent”, as used herein,
shall include any successor or assign of Agent at the time entitled to the
pledged interest in the Collateral.
 
(c)              The headings and captions in this Agreement are for purposes of
reference only and shall not constitute part of this Agreement for any other
purpose.
 
 
11

--------------------------------------------------------------------------------

 
 
24.           Expenses.  The Collateral shall also secure, and each Pledgor
shall pay to Agent on demand, from time to time, all costs and expenses,
(including but not limited to, reasonable attorneys’ fees and costs, taxes, and
all transfer, recording, filing and other charges) of, or incidental to, the
custody, care, transfer, administration of the Collateral or any other
collateral, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of Agent and Lenders under this Agreement
or with respect to any of the Indebtedness.
 
25.           Recapture.  Anything in this Agreement to the contrary
notwithstanding, if Agent and/or Lenders receives any payment or payments on
account of the Indebtedness, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver, or any other party under
the United States Bankruptcy Code, as amended, or any other federal or state
bankruptcy, reorganization, moratorium or insolvency law relating to or
affecting the enforcement of creditors’ rights generally, common law or
equitable doctrine, then to the extent of any sum not finally retained by Agent
and/or Lenders, each Pledgor’s obligations to Agent and Lenders shall be
reinstated and this Agreement shall remain in full force and effect (or be
reinstated) until payment shall have been made to Agent, which payment shall be
due on demand.
 
26.           Additional Pledgors.  Pursuant to the Loan Agreement, each
Subsidiary of a Pledgor that was not in existence on the date of the Loan
Agreement may be required to enter into this Agreement as a Pledgor upon
becoming a Subsidiary of such Pledgor if such Subsidiary owns or possesses
property of a type that would be considered Collateral hereunder.  Upon
execution and delivery by the Agent and such Subsidiary of a supplement to this
Agreement in form and substance satisfactory to Agent, such Subsidiary shall
become a Pledgor hereunder with the same force and effect as if originally named
as a Pledgor herein.  The execution and delivery of such supplement shall not
require the consent of Pledgor hereunder.  The rights and obligations of Pledgor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Pledgor as a party to this Agreement.
 
27.           Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, the obligations of Pledgors under this Agreement, the lien and
security interest granted to Agent pursuant to this Agreement, the release of
Collateral from the Liens granted and created hereby and the exercise of any
right or remedy by Agent hereunder are, in each case, subject to the provisions
of the Intercreditor Agreement.  In the event of any conflict or inconsistency
between the provisions of the Intercreditor Agreement and this Agreement, the
provisions of the Intercreditor Agreement shall control.  Notwithstanding any
other provision contained herein, until such time as the Term Loan Agreement has
been terminated, physical delivery by any Pledgor of Collateral to the Term
Lender shall satisfy any such delivery obligations to the Agent hereunder.
 
[Signature page follows]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.
 
 

  INTERCLOUD SYSTEMS, INC.
 
By: /s/ Lawrence Sands_____________________
Name:   Lawrence Sands
Its:        Senior Vice President




ADEX CORPORATION
 
By: /s/ Lawrence Sands_____________________
Name:  Lawrence Sands
Its:       Vice President




PNC BANK, NATIONAL ASSOCIATION,
as Agent
 
By:/s/ Kevin Magdan______________________
Name:  Kevin Magdan
Its:       Senior Vice President

 
 
Signature page to Pledge Agreement
 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE A
 
PLEDGED STOCK
 


Issuer
 
Class of Stock
 
Stock Certificate Number
 
Par Value
 
Number of Shares
Tropical Communications, Inc.
 
Common
 
02
 
$1.00
 
100
ADEX Corporation
 
Common
 
18
 
-
 
5
ADEX Corporation
 
Common
 
17
 
-
 
5
ADEX Corporation
 
Common
 
16
 
-
 
35
ADEX Corporation
 
Common
 
15
 
-
 
55
T N S, Inc.
 
Common
 
3
 
-
 
500
T N S, Inc.
 
Common
 
6
 
-
 
300
T N S, Inc.
 
Common
 
5
 
-
 
200
ADEXCOMM Corporation
 
Common
 
1
 
-
 
100
AW Solutions, Inc.
 
Common
 
10
 
$0.01
 
5,000





PLEDGED MEMBERSHIP INTERESTS


Rives-Monteiro Leasing, LLC – 100% of membership interests held by InterCloud
Systems, Inc.


Rives-Monteiro Engineering, LLC – 49% of membership interests held by InterCloud
Systems, Inc.


AW Solutions Puerto Rico, LLC – 100% of membership interests held by InterCloud
Systems, Inc.


ADEX Puerto Rico, LLC – 100% of membership interests held by InterCloud Systems,
Inc.


Environmental Remediation and Financial Services, LLC – 100% of membership
interests held by ADEX Corporation.
 
 
Schedule A

--------------------------------------------------------------------------------
